                            UNITED STATES BANKRUPTCY COURT

                              WESTERN DISTRICT OF LOUISIANA

                                     SHREVEPORT DIVISION

IN RE:                                                                 CASE NO. 18-11236
VINSON, DONNA L.                                                       CHAPTER 7
EDWARDS, JEANNIE S.
   DEBTOR(S)


                        TRUSTEE'S NOTICE OF CHANGE OF STATUS


        COMES NOW, the undersigned trustee in the above captioned case and states that although
the case was previously noticed to parties in interest as a no-asset case, the trustee has discovered
assets which may result in a distribution to creditors of the estate.

          Therefore, it is requested that a notice to file claims should be mailed to all creditors of
record.


DATE: December 10, 2018.


                                                       Respectfully submitted,


                                                         /s/ John W. Luster
                                                       JOHN W. LUSTER, TRUSTEE




  18-11236 - #38 File 12/10/18 Enter 12/10/18 09:34:53 Main Document Pg 1 of 1
